1    ^,.
                         PD-1349-15

+

                                             ..•ad^id^m


      Ji£ppU-^4pta^^^ciJ^^^




                                               24£/_
    Fll/EDI




                                                     ^MA^-..

                                    RECBVEDIN
                               CSURTOF-eRIMINAUAP-PJAlA

                                   ^^Aco^ta,ClerK
     •^



          TM0W W< FFstfER                      CAUSE to f37*fe,




          TO TW£ How^Bta 3b(&£0F£AiD COUfo-;
           Combs *»ow iTHorvy Fisher (t>Ef&>t>mi)pRD-SE m -nte a&me
          ST/IJE NOMB£F( O&SE Mb SITES'.
           fi£FENMJT            'S Rfi3U£3TltfS mRATlrtZOF BXTEtiSkM to && ABLE
          TP Fim PdR B8r£p"ro cc>», court due to His Lfck of Knc^tem
          Also $y m Bern pro-sb oub to the mr Ms i-Awm Pnowm By
          THE STATE THAT FILED HlS DIRECT ytftBL dorr HIS 35$ M LEFT
          Thw mfmmrr unpkeP/$b> n& Aty; FURwm lb&v- Pfl>m wo$c
          A* aue to the fact im t>EFmt>Mr <s cu^E^Tty pl^qe/> w tm^9t=-
          O^fRFLaW ON ^ <^7 tpc/( Mkf fir the OWS V'AV*& UWfT MTM^T
          Hb h/&?t Be®* ablb Tt> &b PWim wrm aw urn umvyvriB
          id be /^e -jgf prnmi-y' mPMk to e^e#4Ai fb« t«cs6/^s<jk»sw^

              I         RECEIVED           i
                  FIRST COURT OF APPEALS
                     HOUSTON. TEXAS        '
                      OCT 1 2 Z015

                  CHRISTOPHER A. PRINE
              CLERK.



          W TH6 W— OF-                J2£L Mm -W8EHBM& BY Wf "WE
          0EF^Ni>/»ms warm m Extensa &TmG:M tr Appfflfts w 1H£Wmr
          THE MOTotf SfewU> BW 6Wte                    ,. p^Ntefe—^—^ Att>lTt$S0 ORDERED

i\                                                                    uubmFRBsmm